DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 10/25/2021 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(a) rejections previously set forth in the Final Office Action mailed 8/23/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nihal Parkar on 11/5/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Regarding claim 1, line 7, the limitation “the drug” has been amended to recite “the drug by diffusion”.

Regarding claim 1, line 11, the limitation “a length” has been amended to recite “an entire length”.



Regarding claim 32, line 2, the limitation “an entire length” has been amended to recite “the entire length”.

Allowable Subject Matter
Claims 1-15 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a drug delivery device comprising a housing, a drug, the first wall structure is impermeable to the drug and the second material of the second wall structure is permeable to the drug by diffusion wherein the second wall structure is a longitudinal strip extending along at least a portion of a length of the tube in combination with other claimed limitations of claim 1. 
The closest prior art for a drug delivery device is Lee et al. (US 2010/0331770 A1) as discussed in Final Rejection mailed on 8/23/2021 including a drug delivery device comprising a housing, a drug, the first wall structure is impermeable to the drug but is silent regarding the second material of the second wall structure is permeable to the drug by diffusion wherein the second wall structure is a longitudinal strip extending along at least a portion of a length of the tube. Lee does disclose in paragraph 0065 that the drug is configured to be released by permeation through the wall but is silent regarding whether in the embodiment with drug permeation through the wall will include the first wall structure and the second wall structure.


Claims 2-15 and 32 being dependent on claim 1 is also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a drug delivery device comprising a housing, a plurality of tablets which comprise a drug, the first wall structure is impermeable to the drug and the second material of the second wall structure is permeable to the drug wherein the second wall structure is a longitudinal strip extending along an entire length of the tube in combination with other claimed limitations of claim 24. 
The closest prior art for a drug delivery device is Lee et al. (US 2010/0331770 A1) as discussed in Final Rejection mailed on 8/23/2021 including a drug delivery device comprising a drug delivery device comprising a housing, a plurality of tablets which 
Herman et al. (US 2007/0275035) discloses the closest prior art the second wall structure is a longitudinal strip but is silent regarding the second wall structure is a longitudinal strip extending along an entire length of the tube.

Claims 25-31 being dependent on claim 24 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 7, 11-13, filed 10/25/2021, with respect to claims 24-32 have been fully considered and are persuasive.  The rejection of claims 24-32 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783